Citation Nr: 0013436	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  98-19 720 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of 
exposure to asbestos, claimed as asbestosis.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from January 1976 to 
January 1979.

This matter is before the Board of Veterans' Appeals (the 
Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.  Rating decisions in this 
matter were issued by the VARO in New York, New York before 
the veteran relocated within the jurisdiction of the Buffalo 
VARO. 

The Board notes the veteran asked to postpone a February 1998 
hearing and that neither he nor his representative sought to 
reschedule the hearing.  In February 1998 he asked for a 
Board hearing, but in October 1998 the veteran indicated on a 
VA Form 9 that he no longer wanted a Board hearing.  In view 
of the foregoing, the Board will proceed on the record.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
residuals of exposure to asbestos, claimed as asbestosis, is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.

2.  The claim of entitlement to service connection for PTSD 
is supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of exposure to asbestos, claimed as asbestosis, is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The veteran's service medical records show occasional upper 
respiratory complaints but no reference to asbestos exposure 
or asbestosis.  The separation examination in December 1978 
shows normal lungs.  Normal lungs and no pertinent history 
were reported on reexaminations for military purposes in 
January 1980 and December 1983.  His record of service (DD 
From 214) shows Navy service as an "STGSN" and related 
civilian occupation of radio mechanics.  The service medical 
records are negative for any chronic acquired psychiatric 
disability for VA compensation purposes, nor is PTSD reported 
on military examinations subsequent to service.  There are 
references to drug usage in 1977 and 1978 for which 
counseling was recommended.

The veteran reported more than a year of asbestos exposure in 
service when he filed his initial VA application in 1995.  He 
reported no civilian treatment prior to, during or since 
service.  In September 1995 he wrote to VA that he did not 
have any evidence showing treatment or diagnosis.  

A VA clinician wrote in 1994 that the veteran had for years 
prior to 1989 suffered psychiatric and emotional instability, 
and had entered a municipal shelter system for alcoholism.  
He reportedly had been hospitalized at a community facility 
for attempted suicide in 1988, and thereafter through the VA 
system in the early 1990's where he was treated for 
alcoholism and depression.  The clinician, his former primary 
therapist, stated he had been actively involved in aftercare 
through VA.  

VA medical examination in December 1995 shows the veteran 
reported Navy service as a sonar technician and 14 months of 
shipyard service that involved removing insulation from 
ventilating and heating systems.  He also reported a smoking 
history and no pertinent past medical history.  He complained 
of chronic, productive cough, and shortness of breath with 
strenuous activities.  

The examiner's findings for the respiratory system were no 
cyanosis or clubbing and clear lungs to auscultation.  The 
diagnosis included asbestos exposure 1976-79.  Other tests 
were completed.  A pulmonary function test was interpreted as 
normal.  Chest x-ray noting history of asbestos exposure was 
reported as a normal study.  The radiology interpretation 
noted the examination failed to demonstrate any evidence of 
cardiac, pulmonary or pleural abnormality.

The VA general medical examination also reported the 
diagnosis of chronic alcohol dependence in remission.  A 
formal psychiatric examination was completed in late 1995 
without benefit of the claims folder.  The veteran reported 
his military experiences alluding to racial incidents aboard 
ship, dangerous work assignment situations with asbestos, and 
not being given promised training.  He claimed almost 19 
hospitalizations since service for psychiatric and alcohol 
problems.  He recalled dreaming about the service.  On the 
mental status examination he reported a total distrust of 
people which started in the service since he did not get the 
schooling he was promised.  The examiner reported that 
diagnostic testing for PTSD produced a score that, in 
essence, supported the diagnosis.

The diagnosis was PTSD and alcohol dependence in remission.  
It was the examiner's overall impression that the veteran had 
PTSD from his military experiences which contributed 
significantly to his past drinking.

The veteran in January 1996 correspondence to the RO 
elaborated upon his asbestos exposure history.  He also 
recalled events during military service regarding promised 
training that he contended lead to his inability to trust 
anyone.  The representative referred to asbestosis in 
correspondence to the RO in 1998.  


Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (1999).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan, 7 
Vet. App. at 365; Grottveit v. Brown, 5 Vet. App. 91. 93 
(1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor. Additionally, if the claimed stressor is related to 
the claimant having been a prisoner-of-war, prisoner-of-war 
experience which satisfies the requirements of Sec. 3.1(y) of 
this part will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor. 38 C.F.R. § 3.304(f), effective prior to March 7, 
1997.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

If the evidence establishes that the veteran was a prisoner-
of-war under the provisions of Sec. 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) as amended effective March 7, 
1997, 64 Fed. Reg. 32807-32808 (June 18, 1999).

If the diagnosis of a mental disorder does not conform to 
DSM-IV or is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a), effective November 7, 1996. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b);  38 C.F.R. §§ 3.102, 4.3.


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that a claim 
is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  



The appellant has not met this burden and the Board finds 
that the claim for service connection for residuals of 
asbestos exposure, claimed as asbestosis must be denied as 
not well grounded.  The RO determined that the record did not 
contain evidence sufficient to well ground the claim.

In general where the determinative issue involves causation 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is possible or plausible is required.  
Murphy, 1 Vet. App. at 81.  However in a claim based upon 
asbestos exposure, the claimant meets this burden on the 
question of exposure, as it does not necessarily rely upon 
competent medical authority.   His assertions are presumed 
truthful and sufficient to satisfy this element.  However, 
there is no medical diagnosis of asbestosis or other disease 
linked to asbestos exposure in service.  See, for example, 
Nolen v. West, 12 Vet. App. 347, 351 (1999); Pearlman v. 
West, 11 Vet. App. 443, 447 (1998).  Such is required, as the 
veteran must show a current disability.  See, for example, 
Degmetich v. Brown, 104 F.3d 1328, 1331-33 (Fed. Cir. 1997).

The appellant was asked to assist in the production of other 
evidence and he did respond to the RO request.  However, his 
response does not alert the Board to crucial evidence, that 
is a medical diagnosis of asbestos related disease.  The RO 
was very conscientious in seeking medical records and appears 
to have assembled complete service medical records, although 
some of the evidence received duplicated previously obtained 
service records.  The RO also had the veteran examined and in 
so doing may have accorded the claim more consideration than 
it warranted.  Therefore, the Board is of the opinion that no 
further duty to assist in development is necessary.  The RO 
has conscientiously sought to develop the claim and the 
appellant assisted in locating evidence.  Stegall v. West, 11 
Vet. App. 268 (1998). 

The Board has taken into account the adjudication guidelines 
for claims based on asbestos exposure found in the VA 
Adjudication Procedure Manual, M21-1 (MANUAL M21-1), Part 
III, para. 5.13 and Part VI, para. 7.21.  

These guidelines serve to inform and educate adjudicators as 
to the high exposure of asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure.  Dyment v. West, 13 Vet. App. 141 (1999).

The appellant has not produced evidence supporting a 
contention of a service-related asbestosis or other asbestos 
related disease.  The Board has commented as to why it does 
not find the evidence of sufficient probative value to find 
in favor of the appellant on the question of a well grounded 
claim.  

Consequently, lay assertions cannot constitute cognizable 
evidence in most instances, and as cognizable evidence is 
necessary for a well grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992), the absence of cognizable evidence 
renders a veteran's claim not well grounded.  This claim 
requires the application of the general rule requiring 
competent medical nexus evidence and diagnosis to well ground 
the claim.  See for example Savage v. Gober, 10 Vet. App. 488 
(1997) for a discussion of an exception to the general rule 
of Caluza, recently clarified in Voerth v. West, 13 Vet. App. 
117 (1999). 

The veteran's claim for service connection does meet this 
standard since the necessary medical evidence is not of 
record.  The documentary evidence, supplemented with the 
recent VA examination does not provide evidence favorable to 
the claim.  There is no medical diagnosis of asbestosis or 
other asbestos exposure residual.  The recent VA medical 
evaluation appeared to take into account pertinent history.  

The duty to assist arises upon the appellant establishing a 
well grounded claim.  The Board cannot overlook that the 
record includes no competent opinion of a disability linked 
to claimed inservice asbestos exposure.  Nor is such evidence 
reported to be outstanding but as yet not obtained.  The 
veteran was offered the opportunity to submit such evidence 
and he confirmed that such evidence would not be submitted.  


As the Board finds the claim to be not well grounded, there 
is no burden upon the Board to require or request further 
development.  Brewer v. West, 11 Vet. App. 228 (1998).  The 
Board has noted the representative's argument for further 
development.  However, the Board must point out that this 
argument was rejected in Morton v. West, 12 Vet. App. 477 
(1999).  

It was the holding in Morton that absent the submission and 
establishment of a well-grounded claim, the VA Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim and that any perceived or 
actual failure by the Secretary to render assistance in the 
absence of a well-grounded claim cannot be legal error.  

The Board further finds that the appellant is aware of the 
evidence necessary to establish a well grounded claim.  And, 
as noted previously, the veteran has not indicated the 
existence of any post service medical evidence that has not 
already been obtained that would well ground the claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

As the claim of entitlement to service connection for 
residuals of exposure to asbestos, claimed as asbestosis, is 
not well grounded, the doctrine of reasonable doubt has no 
application to his claim.

To establish service connection for PTSD the three elements 
necessary are: 1) a current medical diagnosis of PTSD; 2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and 3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  To well ground the claim would 
of course require a somewhat less burdensome showing from the 
veteran.  Here, the claim is well grounded.  There is a 
diagnosis of PTSD linked to events reported to have occurred 
in service.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997). 

The recent amendment of § 3.304 was intended to correct 
certain regulatory deficiencies principally regarding PTSD 
claims based upon combat stressors.  Also in Cohen it was 
pointed out that the 1996 amending of VA rating criteria 
pertaining to mental disorders included adoption of the 
nomenclature of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, 1994), and that § 3.304(f) did not specifically set 
forth any requirements regarding the sufficiency of a 
stressor and the adequacy of symptomatology to support a 
diagnosis of PTSD.  The amendment required that the medical 
evidence diagnosing PTSD comply with 38 CFR 4.125(a), which 
requires that diagnoses of mental disorders conform to DSM-
IV.  

The record shows the veteran was afforded VA examination in 
1995 and does have the PTSD diagnosis.  The examiner 
presumably was aware of the applicable diagnostic criteria 
then in effect and took them into account.  Cohen, 10 Vet. 
App. at 140.  The recent changes to § 3.304(f) would not 
require a remand since the presumption is that the examiners 
considered the current criteria that are more liberal 
regarding the stressor criteria.  Id. at 141.  Further, the 
claimed stressors though not corroborated were viewed by 
examiner as sufficient to support the diagnosis and other 
elements in the PTSD diagnostic formulation were met.  The 
veteran's assertions are presumed true for the limited 
purpose of well grounding the claim. 

It must be determined whether the claim is well grounded 
based on a review of all the evidence of record; and lastly, 
if the claim is well grounded, VA must proceed to evaluate 
the merits of the claim but only after ensuring that the duty 
to assist has been fulfilled.  Winters v. West, 12 Vet. 
App. 203 (1999); Elkins v. West, 12 Vet. App. 209 (1999).  In 
this case the Board is inclined to defer further 
consideration of the matter of service connection for PTSD 
pending the completion of additional development that will be 
discussed below in the remand portion of this decision.  The 
Board believes that the claim requires additional development 
in view of the current state of the record in order to meet 
the duty to assist, and such development is addressed in the 
remand portion of the decision.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for residuals of exposure 
to asbestos, claimed as asbestosis, the appeal is denied.

The veteran having submitted a well grounded claim of 
entitlement to service connection for PTSD, the appeal is 
allowed to this extent.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The evidentiary considerations to establish service 
connection of PTSD in an adjudication on the merits are 
somewhat different from those in determining well 
groundedness.  Prior to the early 1990's there was no 
indication in the record of PTSD, and a VA examination in 
1995 concluded that PTSD was shown.  The diagnosis at that 
time did not seem equivocal.  The Board has not overlooked 
that the record refers to an extensive background of 
psychiatric evaluation for other disorders.  

Thus, there are multiple diagnoses as to the veteran's 
psychiatric disability, although PTSD appears in the 
forefront.  A diagnosis of PTSD meeting established criteria 
is an essential element to establish service connection. 

Further, the Board believes the determination must take into 
account the many diagnostic assessments mentioned but not 
currently documented by clinical records to reach a 
determination of whether the veteran has PTSD.  The Board is 
bound by the regulations and the implied standard of proof 
for service connection under section 3.304(f).  See for 
example Patton v. West, 12 Vet. App. 272, 280 (1999).  There 
is a comprehensive VA examination that did find PTSD and 
reported are other assessments that apparently did not find 
PTSD.  

Whether the diagnosis with respect to PTSD linked to service 
is established would seem to require confirmation of alleged 
noncombat stressors and such evidence is not of record.  The 
Board will note that the veteran has mentioned the events he 
believes support is claim and these are not linked to combat.  
As noted previously the VA examiner, based upon examination 
of the veteran that included psychological tests, found PTSD 
linked to service.  

The Board recognizes that corroboration of the noncombat 
stressors that are civilian in nature may not be a part of 
any official military record.  See for example Cohen, 10 Vet. 
App. at 134 regarding the limitations of official record 
sources in corroborating claimed civilian incidents.  In 
claims such as the veteran's, "credible supporting evidence 
that the claimed in[-]service event actually occurred" 
cannot be provided by medical opinion based on post-service 
examination.  Moreau v. Brown, 9 Vet. App. 389, 394-96 
(1996).  

The special obligation in personal-assault cases to assist a 
claimant in producing corroborating evidence of an in-service 
stressor is unique to that type of claim and the above 
categorical statement recited in Cohen and Moreau, and other 
cases where they may have been echoed, is not operative in 
that limited situation.  Thus in the context of discussing 
PTSD diagnoses other than those arising from personal assault 
the general rule applied is that something more than medical 
nexus evidence is required to fulfill the requirement for 
credible supporting evidence and that an opinion by a mental 
health professional based on a post service examination of 
the veteran cannot be used to establish the occurrence of the 
stressor.  See for example Patton, supra.  Nor can the 
noncombat related stressor be established solely by the 
veteran's lay testimony.  Cohen, 10 Vet. App. at 142.


The Board does find that additional development of the record 
is required.  There must be a substantial record of pertinent 
treatment and evaluation available in view of the history 
reported by the VA clinician in 1994 and the history recorded 
on the VA examination in 1995.  

Under the controlling regulation, there must be credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f).  In addition, the 
Court in Patton noted that evidence need only be in relative 
equipoise to prevail on the question of the existence of the 
stressor.  The Board notes that the VA examiner did not doubt 
the veteran's credibility and test results were interpreted 
as supporting PTSD.  

There is not currently of record acceptable evidence from 
collateral sources to corroborate reported noncombat related 
stressors.  The recent decision in Patton clearly alters the 
landscape in the adjudication of claims of service connection 
for PTSD based upon personal assault, but not the 
adjudication here in view of the facts of this case.  See 
also Doran v. Brown, 6 Vet. App. 283, 289 (1993).

The RO adjudicated this case under criteria that have since 
been changed.  The basic elements to establish service 
connection for PTSD are set forth under 38 C.F.R. § 3.304(f).  
The current standard for adjudication of claims such as the 
veteran's on the merits requires that consideration be given 
to developing corroborating evidence and a discussion of the 
application of the-benefit-of-the-doubt rule.  See for 
example the discussion in Patton, 12 Vet. App. at 280-82 and 
in Cohen, 10 Vet. App. 142-43.  See Gaines v. West, 11 Vet. 
App. 353, 358-60 (1998) for a detailed discussion of the 
significance of each element in the merits adjudication.

On further review of the record, the Board notes that since 
the initial diagnosis of PTSD was made, VA has adopted new 
diagnostic criteria for psychiatric disorders that also 
include a change in PTSD considerations regarding the 
definition of a stressor.  


The veteran is entitled to have his claim adjudicated under 
these provisions or applicable VBA ADJUDICATION PROCEDURE 
MANUAL, M21-1 (Manual M21-1) provisions whichever are more 
favorable to him.  See Cohen, 10 Vet. App. at 139-41; Karnas 
v. Derwinski, 1 Vet. App. 301 (1991).

In view of the recent legal precedent as applied to the facts 
of this appeal, the case is again remanded for the following 
action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should again ask the veteran to 
identify all medical care providers, VA 
and non-VA, inpatient and outpatient, who 
may have additional records referable to 
his treatment for psychiatric 
symptomatology including PTSD.  

After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response to the above 
inquiry, the RO should obtain all 
outstanding VA treatment records.

2.  The veteran should once again be 
asked to provide a comprehensive 
statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed in service.  

The veteran should be asked to provide to 
the best of his ability any additional 
information including detailed 
descriptions of stressful events, 
including all dates, places, and 
identifying information concerning any 
other individuals involved in the 
stressful events, including their names, 
ranks, and units of assignment, the 
veteran's unit of assignment at the time 
of each incident, and any other 
identifying detail.  The veteran is 
hereby advised that this information 
might be needed to search for verifying 
information.  He should be asked to 
recall anyone else who witnessed the 
claimed incidents and whether the 
incident recalled might have been 
reported to military authorities.  

3.  Thereafter, the RO should review the 
claims file and prepare a summary of the 
claimed stressor(s) based on review of 
all pertinent documents and statements of 
record.  Then the RO should complete any 
additional development as provided in VA 
Manual M21-1, part III, para. 5.14 to 
corroborate claimed stressors.

4.  Following the above, the RO should 
make a determination as to whether there 
is credible supporting evidence that the 
claimed stressor(s) actually occurred.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record.  Consideration must 
be given to the holding in Gaines v. 
West. 

5.  The veteran should be scheduled for a 
VA examination by a board of two 
psychiatrists who have not previously 
examined him, if possible, to determine 
whether he has PTSD that is related to 
events in service.  



The claims file and a separate copy of 
this remand should be made available to 
the examiners prior and pursuant to 
conduction and completion of the 
examinations and the examination reports 
must be annotated by the examiners in 
this regard.  Prior to the examinations, 
the RO is to inform the examiners of the 
results of its determination as to the 
existence of a stressor or stressors.  
The examiners should conduct the 
examination with consideration of the 
current criteria for PTSD.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  

With regard to PTSD, the RO must specify 
for the examiners the stressor or 
stressors that it has determined are 
established by the record and the 
examiners must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor(s) in 
service.  If a diagnosis of PTSD is 
appropriate, the examiners should specify 
(1) whether each alleged stressor found 
to be established by the record by the RO 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied; and (3) whether there is 
a link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiners.  The report of the examination 
should include the rationale for all 
opinions expressed.  Any necessary 
special studies or tests should be 
accomplished.  

The examiners should also be requested to 
determine whether clarification of the 
veteran's diagnosis, if any, would be 
assisted by a period of hospitalization 
for observation and examination.  If the 
examiners determine that a period of 
hospitalization is not required, they 
should so state.  Any opinions expressed 
by the examiners must be accompanied by a 
complete rationale.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of service 
connection for PTSD.  

If the benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



